Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed October 27, 2022 have been entered. Accordingly, claims 1-2 and 5-20 are currently pending and have been examined. Claims 3-4 are cancelled by applicant. The Examiner acknowledges the amendments of claims 1 and 5-6. Claims 8-20 are withdrawn. The previous claim and drawing objection has been withdrawn. The previous 102, and 103 rejections have been withdrawn due to applicant’s amendments. However, a new grounds of rejection has been made due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2022 has been received and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over McGuigan (GB 2531779) in view of Holmes (US Patent No. 4,785,692).
Regarding claim 1, McGuigan discloses: a slide hammer assembly (Figures 1-5B), comprising:
a shaft (element 14) having first and second ends (Detail A/B), the first end includes an attachment point (Detail C); 
a stop (elements 10/12) coupled to the shaft proximate to the second end (see annotated figure below);  
a hammer body (element 15) including a main body portion (elements 151/152/154), a cap portion (element 156) coupled to the main body portion (see figures 5a/5b), and a through bore (element 157) extending longitudinally through the hammer body and that slidably receives the shaft (see figures 1-2b and 5b) and allows the hammer body to slide (see page 6, ll. 23-26) on an external surface (Detail D) of the shaft, wherein the main body portion includes a longitudinal bore (Detail E) encircling the through bore and the cap portion closes the longitudinal bore to cooperatively form an internal cavity (see annotated figure below showing Detail E encircling element 157 and closed off by the cap (element 156), thus forming an internal cavity); and 
a dampening material (element 155) disposed in the internal cavity.

    PNG
    media_image1.png
    767
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    786
    968
    media_image2.png
    Greyscale

However, McGuigan appears to be silent wherein the main body portion is monolithic.
Holmes teaches it was known in the art to have a hammer body having a shaft (element 12), a stop (element 30/40, a main portion (element 50), and wherein the main body portion is monolithic (see figure 2 showing a cross section of element 50 as a single piece including different portions (elements 52/54) that are element 50, thus the main body portion being monolithic).
It would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified McGuigan with the teachings of Holmes to provide wherein the main body portion is monolithic. Doing so provides the hammer body’s main body portion to be formed as a monolithic structure in order to be a single piece part instead of being made up of different parts, thus preventing the hammer body from being disassemble and being damaged during operations.
Regarding claim 2, McGuigan modified discloses: the slide hammer of claim 1, wherein the dampening material includes one or more of a slug, steel pellets, lead pellets (see page 7, ll. 3-9), sand, or copper pellets.
Regarding claim 5, McGuigan modified discloses: the slide hammer of claim 1, wherein the main body portion has an inner and outer walls (Detail A/B), with the longitudinal bore disposed there between (See annotated figure below), 
an inner surface (Detail C) of the inner wall forms the through bore (see annotated figure below), 
an outer surface (Detail D) of the inner wall is an inside edge (Detail E) of the longitudinal bore, and 
an inner surface (Detail F) of the outer wall is an outside edge (Detail G) of the longitudinal bore.

    PNG
    media_image3.png
    800
    1078
    media_image3.png
    Greyscale

Regarding claim 6, McGuigan modified discloses: the slide hammer of claim 1, wherein the cap portion includes a protruding feature (Detail A) that is inserted into a portion of the longitudinal bore (see annotated figure below), a remainder of the longitudinal bore not filled by the protruding feature forming the internal cavity (see annotated figure below showing portions of the longitudinal bore not filled by the protruding feature (Detail A)).

    PNG
    media_image4.png
    795
    966
    media_image4.png
    Greyscale

Regarding claim 7, McGuigan modified further discloses a hand grip (element 153) attached to the hammer body (element 15) as best shown in figures  5a-5c (see also specification page 7, ll. 3-9). However, McGuigan modified discloses a different means to provide a grip and appears to be silent wherein an outer surface of the outer wall is ribbed, knurled, or textured to provide a grip.
Holmes teaches it was known in the art to have a hammer body having a main portion (element 50/54) having an outer wall and wherein an outer surface (Detail A) of the outer wall is ribbed, knurled, or textured to provide a grip (see col. 2, ll. 37-40).

    PNG
    media_image5.png
    321
    357
    media_image5.png
    Greyscale

It would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified McGuigan with the teachings of Holmes to provide wherein an outer surface of the outer wall is ribbed, knurled, or textured to provide a grip, since simple substitution of known elements for another to obtain predictable results of providing a grip to the slide hammer assembly is known in the art. Doing so provides a grip directly on the main body portion instead of utilizing a separate component, thus simplifying the device and not requiring additional parts that can be damaged/replaced during use (See MPEP 2143.1(B)). Furthermore, doing so provides positive, easy gripping by the user of the device (see col. 2, ll. 37-40 as disclosed by Holmes) in order to prevent any slippage during operations, thus preventing the device from being damaged.

Response to Arguments
On pages 5-7, the applicant arguments with respect to claim 1 (independent claims) have been considered but are moot because the arguments do not apply to the current rejection being used. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        12/15/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723